DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 3, 4, 11, 12, 19, 20 are cancelled.
Claims 21-26 are new.
Claims 1, 2, 5-10, 13-18, 21-26 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 06/21/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 03/02/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 12/11/2020 as modified by the amendment filed on 06/21/2022.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1, 2, 5-10, 13-18, 21-26 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 1. (Currently Amended) A computer-implemented method for generating attestations of data veracity, the method comprising: receiving, from a remote computing device, a request to verify a fact associated with a particular entity, the request including a first set of keywords; searching, by a computing device, a set of privileged-access data repositories having a plurality of pieces of factual data stored therein to identify therefrom a set of results that corresponds at least in part to the fact associated with the particular entity, the set of results including at least a first result and a second result; determining, by the computing device, that the first result verifies the fact based on a first calculated likelihood that a second set of keywords included in the first result corresponds to the first set of keywords; determining, by the computing device, a correlation between the second result and the first result based on a second calculated likelihood that a third set of keywords included in the second result corresponds at least in part to the second set of keywords; generating, by the computing device, an attestation notification that corresponds to the first result based on a veracity score calculated for the first result, wherein the veracity score is calculated based at least in part on the determined correlation between the second result and the first result; and communicating, by the computing device, the generated attestation notification to the remote computing device as a response to the received request.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Vronay et al. 2015/0066867, Miu et al. 2015/0058931, Bastide et al. 2016/0034565, Hayes 2012/0072717, Bhattacharjee et al. 2010/0262633, Srivastava et al. 2019/0190704, Levy et al. 2020/0074388) teach the features as disclosed in Non-final Rejection (01/28/2022), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, by the computing device, that the first result verifies the fact based on a first calculated likelihood that a second set of keywords included in the first result corresponds to the first set of keywords; determining, by the computing device, a correlation between the second result and the first result based on a second calculated likelihood that a third set of keywords included in the second result corresponds at least in part to the second set of keywords; generating, by the computing device, an attestation notification that corresponds to the first result based on a veracity score calculated for the first result, wherein the veracity score is calculated based at least in part on the determined correlation between the second result and the first result; and communicating, by the computing device, the generated attestation notification to the remote computing device as a response to the received request.

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 06/21/2022, pgs. 11-16), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., McRO, Enfish, Bascom, etc…). 


Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

Examiner’s Response: Claim Rejections – 35 USC § 103
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dar 2019/0294717 [0001] In a distributed database, a large set of data may be split into multiple shards and stored separately on a plurality of computing devices in a distributed system. One way to collect information from more than one of the distributed shards is to perform an inner join of two shards. An inner join is an operation that combines two input tables, each being a set of key-value pairs, to produce a new resulting table containing all possible combination of values from the two input tables for each matching key.
Yabuki 2013/0170717 [Claim 2] 2. The authentication apparatus according to claim 1, wherein said generating of the second generated information generates the second generated information based on a result of determination that the person to be authenticated has uncertainty of verification, and wherein said selecting of a verification target selects to set the second registration information as the verification target in addition to the first registration information based on a result of determination that the person to be authenticated has uncertainty of verification. [Claim 3] 3. The authentication apparatus according to claim 1, wherein said generating of the second generated information generates the second generated information based on a result of determination that the person to be authenticated has uncertainty of verification, and wherein said selecting of a verification target selects to set the second registration information as the verification target in addition to the first registration information based on information indicative of uncertainty of verification of the person to be authenticated, which has been registered in advance.
Stibel et al. 2012/0310937 [0086] In some embodiments, the credibility scores are integrated with search engine results. FIGS. 7 and 8 illustrate two alternatives for integrating credibility scores into search engine results. FIG. 7 illustrates using "mouse-over" functionality to present credibility scores in accordance with some embodiments. When a user places a pointing tool, such as mouse cursor 710, for a specified duration (e.g., 500 milliseconds) over a website link that is part of a search engine query, an indicator window 720 displays showing the credibility score(s) for that website. To do so, the search engine may associate the credibility scores with the website links before returning the results to the web browser. Alternatively, the search engine results may be intercepted by the PEO system prior to being returned to the web browser. The intercepted results are associated with the appropriate credibility scores and then passed to the web browser. The integration of the credibility scores with the search engine results allow a user to identify the credibility of a website prior to accessing that website. In this manner, the user can avoid non-credible websites that are presented within search engine results.
Whitehead et al. 2015/0012530 [0019] By processing and analyzing identity information in this manner, the identity storage device is able to provide the user with a more accurate result of the user's identity query. The identity storage device receives additional identity information over time, thus improving the accuracy of the stored identity information, the relationships between items of identity information, and the credibility scores associated with the identity information and/or the relationships. Additionally, the identity storage device determines a credibility score for different items of identity information and/or a credibility score for a relationship between different items of identity information, thus improving the identity query result by providing the user with a confidence score indicative of the accuracy of the information.
Thirugnanasundaram et al. 2015/0032724 [0055] In response to the search at S332 resulting in an exact match, the reply used to resolve and/or conclude a reference thread including the reference message can be used as a suggested response for the current message. Because this level of "exact" matching does not occur frequently, the module 126 treats the results as being the most accurate. At S340, the module 126 assigns a high accuracy score to the reference response made for the message determined at S332, thus placing a high confidence on using, as a suggested response, the reference response generating the outcome in the reference message. [0056] The module 126 considers the level of matching using slugs as being quite accurate. In response to the search at S334 resulting in a matching reference message, the module 126 assigns a medium accuracy score to the reference response made for the message determined at S344, thus placing medium-level confidence on using, as a suggested response, the reference response generating the outcome in the reference message. [0057] The module 126 considers the level of matching using tags as being less accurate. In response to the search at S336 resulting in a matching reference message, the module 126 assigns a low accuracy score to the reference response made for the message determined at S346, thus placing a low-level of confidence on using, as a suggested response, the reference response generating the outcome in the reference message.
Bedolla et al. 2010/0262606 [0005] One aspect of the invention is to determine the accuracy of a public form of media through communal consumption, verifications or disputes of its content. By leveraging the collective knowledge set of a community, content is verified for accuracy or truth and given a score that indicates the content's veracity. Intuitively, the more verifiable the content of a document, the more accurate it is deemed to be. Another aspect of the invention involves collecting consumer verifications or disputes of public content, persisting the relationship between consumer and content, and archiving these relationships and evaluations in a database. Alternatively, the consumer may take a neutral stance by consuming but not acting upon the content.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682



Claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over: Vronay et al. 2015/0066867; in view of Miu et al. 2015/0058931; in further view of Bastide et al. 2016/0034565.
Regarding Claim 1. Vronay et al. 2015/0066867 further teaches A computer-implemented method for generating attestations of data veracity (Vronay et al. 2015/0066867 [0012 - system is able to validate the veracity of the statement as an attestation with the authority account over the communication network by cross-referencing the information in the statement with information in the authority account] The systems and methods for zero-knowledge attestation validation as disclosed herein includes, in one embodiment, steps for receiving a statement from a primary account in a primary electronic database over a communication network for validation with an authority account in an authority electronic database. Here, a set of keys are created to permit validation of the statement without the primary electronic database identifying the authority account and without the authority electronic database identifying the primary account. In this respect, a first key is associated with the statement and then the two are matched with a second key having identification information related to the authority account. The system is able to validate the veracity of the statement as an attestation with the authority account over the communication network by cross-referencing the information in the statement with information in the authority account. This information may be true if the system can reliably cross-reference the information in the statement with the authority account, or the information may be false if the system is unable to match or cross-reference the information. The next step is for the system to relate the attestation with the first key and then link the two with a third key identifying the primary account. This enables the system to transmit the attestation to the primary electronic database over the communication network for storage in the primary account with the statement. At this point, the statement may be considered verified or validated as being true or false. [0018] In another embodiment of a method for zero knowledge attestation validation, the system may produce at least three matchable keys and convey a first key to a third party having information on an authority account and convey a second key associated with an unverified statement to a badge creator. The third key is preferably retained with a badge servicer. Next, the system matches the first key having the authority account with the second key having the unverified statement in the badge creator. An attestation can be created based on the veracity of the unverified statement through cross-reference with information in the authority account. The created attestation is then correlated with the second key and matched with the third key in the badge servicer. Here, the attestation can be stored in association with a primary account associated with the unverified statement. Accordingly, the system can transform the unverified statement into a verified statement based on comparing the attestation with the unverified statement without the authority account identifying the primary account and without the primary account identifying the authority account. Description [0049] The next step (114) is for the authority system 20 to verify the veracity of (i.e., attest to) the information in the badge request 30, as shown more specifically in FIG. 8. In step (114a), the authority system 20 uses the authority system identity 18 stored in the badge request 30 (e.g., username) to access the authority system identity 18 of the user 12. The authority system 20 uses information associated with the authority system identity 18 (e.g., user account/name, email address, social security number, etc.) to identify the authority system identity 18 (e.g., profile) of the user 12 from all other authority system identities stored in association with the authority system 20. In step (114b), the authority system 20 verifies the veracity of the information in the badge request 30 by comparing the statement or claim to information stored in the authority system identity 18. For example, an authority system 20 that is a banking system could verify the current balance, last deposit, payment history, etc. of the user 12. In other examples, a shopping website could verify that the user 12 purchased a particular product; a credit card company could verify age, credit rating, or mailing address; a smartphone could verify location information by way of WiFi, cell tower or GPS location technologies; a social networking website could verify "friend" or "family" relationships; or a corporate human resources database could verify employment status, position, salary, management level, performance review scores, etc. This list is certainly non-exhaustive and the validation steps disclosed herein are applicable to virtually any type of information. The next step (114c) shown more specifically in FIG. 9 is for the authority system 20 to send an attestation 32 indicating the veracity of the information contained in the badge request 30 (or lack thereof) to the badge creator 24. The attestation 32 indicates whether the statements or claims made by the user 12 on the primary system 16 are true. [0058] FIG. 14 illustrates a preferred embodiment for storing and communicating information with respect to the system 10, as described above. Preferably, information in the primary system 16 is stored in a primary electronic database 34 and information in the authority system 20 is stored in an authority electronic database 36. The primary and authority electronic databases 34, 36 may be any type of information storage database known in the art, such as a hard drive, solid state drive, server, or other storage medium known in the art. The databases 34, 36 are preferably separately operated and managed. In view of the above examples, the database 34 may be owned and operated by a social network website while the database 36 may be owned and operated by Company X. Although, of course, the databases 34, 36 may be owned and operated by a single entity and as part of one system (i.e., the databases 34, 36 may be part of a subsystem of a larger parent or umbrella system), e.g., as described above with respect to a human resources department having multiple access levels. In the embodiment shown in FIG. 14, the system 10 also preferably includes a communications network 38 (e.g., the Internet, a LAN, WAN, etc.) to facilitate the exchange and communication of information therein. In one embodiment, the badge servicer 22 and the badge creator 24 may be integrated into the primary electronic database 34 and/or the authority electronic database 36, respectively. Of course, the badge servicer 22 and/or the badge creator 24 may be separate from the primary electronic database 34 and/or the authority electronic database 36. As shown in FIG. 14, the databases 34, 36 communicate with one another via the communications network 38 as part of facilitating the zero-knowledge attestation validation process shown and described herein. Specifically, the primary electronic database 34 may send the badge request 30 and the badge correlation key 28b over the communications network 38 (e.g., the Internet) to the authority electronic database 36. Once the authority electronic database 36 verifies the veracity of the information in the badge request 30, the authority electronic database 36 sends the badge 26 containing the attestation 32 and the badge correlation key 28b to the primary electronic database 34 via the same or a different communications network 38.), the method comprising: receiving, from a remote computing device, a request to verify a fact associated with a particular entity (Vronay et al. 2015/0066867 [0049 - authority system 20 to verify the veracity of (i.e., attest to) the information in the badge request… the authority system 20 verifies the veracity of the information in the badge request 30 by comparing the statement or claim to information stored in the authority system identity 18. For example, an authority system 20 that is a banking system could verify the current balance, last deposit, payment history, etc. of the user] The next step (114) is for the authority system 20 to verify the veracity of (i.e., attest to) the information in the badge request 30, as shown more specifically in FIG. 8. In step (114a), the authority system 20 uses the authority system identity 18 stored in the badge request 30 (e.g., username) to access the authority system identity 18 of the user 12. The authority system 20 uses information associated with the authority system identity 18 (e.g., user account/name, email address, social security number, etc.) to identify the authority system identity 18 (e.g., profile) of the user 12 from all other authority system identities stored in association with the authority system 20. In step (114b), the authority system 20 verifies the veracity of the information in the badge request 30 by comparing the statement or claim to information stored in the authority system identity 18. For example, an authority system 20 that is a banking system could verify the current balance, last deposit, payment history, etc. of the user 12. In other examples, a shopping website could verify that the user 12 purchased a particular product; a credit card company could verify age, credit rating, or mailing address; a smartphone could verify location information by way of WiFi, cell tower or GPS location technologies; a social networking website could verify "friend" or "family" relationships; or a corporate human resources database could verify employment status, position, salary, management level, performance review scores, etc. This list is certainly non-exhaustive and the validation steps disclosed herein are applicable to virtually any type of information. The next step (114c) shown more specifically in FIG. 9 is for the authority system 20 to send an attestation 32 indicating the veracity of the information contained in the badge request 30 (or lack thereof) to the badge creator 24. The attestation 32 indicates whether the statements or claims made by the user 12 on the primary system 16 are true.); searching, by a computing device, a set of privileged-access data repositories having a plurality of pieces of factual data stored therein to identify therefrom a set of results that corresponds at least in part to the fact associated with the particular entity (Vronay et al. 2015/0066867 [0049] The next step (114) is for the authority system 20 to verify the veracity of (i.e., attest to) the information in the badge request 30, as shown more specifically in FIG. 8. In step (114a), the authority system 20 uses the authority system identity 18 stored in the badge request 30 (e.g., username) to access the authority system identity 18 of the user 12. The authority system 20 uses information associated with the authority system identity 18 (e.g., user account/name, email address, social security number, etc.) to identify the authority system identity 18 (e.g., profile) of the user 12 from all other authority system identities stored in association with the authority system 20. In step (114b), the authority system 20 verifies the veracity of the information in the badge request 30 by comparing the statement or claim to information stored in the authority system identity 18. For example, an authority system 20 that is a banking system could verify the current balance, last deposit, payment history, etc. of the user 12. In other examples, a shopping website could verify that the user 12 purchased a particular product; a credit card company could verify age, credit rating, or mailing address; a smartphone could verify location information by way of WiFi, cell tower or GPS location technologies; a social networking website could verify "friend" or "family" relationships; or a corporate human resources database could verify employment status, position, salary, management level, performance review scores, etc. This list is certainly non-exhaustive and the validation steps disclosed herein are applicable to virtually any type of information. The next step (114c) shown more specifically in FIG. 9 is for the authority system 20 to send an attestation 32 indicating the veracity of the information contained in the badge request 30 (or lack thereof) to the badge creator 24. The attestation 32 indicates whether the statements or claims made by the user 12 on the primary system 16 are true.); 
Vronay et al. 2015/0066867 may not expressly disclose the “scoring” features, however, Miu et al. 2015/0058931 teaches generating, by the computing device, an attestation notification that corresponds to a first result of the identified set of results based on a veracity score calculated for the first result (Miu et al. 2015/0058931 [0010 - providing the computed authenticity score as a component to determine a trustworthiness of the transaction request] In another aspect, some implementations provide a computer system A machine-assisted method, the method including: receiving, at an authentication verification engine and from an transaction authentication engine, an inquiry regarding a user submitting a transaction request to access data managed by the participant entity, the inquiry comprising information identifying the user; based on the information identifying the user, constructing a query to verify an identity of the user who has requested the transaction; submitting the query to an identity database in communication with the authentication verification engine; receiving a reply from the identity database in response to the query; based on the received reply, computing an authenticity score quantitatively attesting to the identity of the user who has requested the transaction; and providing the computed authenticity score as a component to determine a trustworthiness of the transaction request.), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the scoring features as taught by Miu et al. 2015/0058931. One of ordinary skill in the art would have been motivated to do so in order to quantify results which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Vronay et al. 2015/0066867 may not expressly disclose the “scoring” features, however, Bastide et al. 2016/0034565 teaches generating, by the computing device, an attestation notification that corresponds to a first result of the identified set of results based on a veracity score calculated for the first result, wherein the veracity score is calculated based at least in part on a determined correlation between a second result of the obtained results and the first result (Bastide et al. 2016/0034565 [0073 - credibility score for a search result of the set of search results based on the correlation between…] Returning to FIG. 7, at block 708 the method 700 can include computing a credibility score for a search result of the set of search results based on the correlation between the first subject matter of the search query and the subject matter milestone of the first search result. Computing the credibility score for the search result may include evaluating the recency score of the first search result with respect to the recency range. In certain embodiments, search results with a recency score closer to the upper value of the recency range may be assigned a greater credibility value. Once again consider the example search query above of “quantum electrodynamics” having a recency range of 70-100. As described herein, one search result may include a link to a review article written by Enrico Fermi in 1932 that represented an early formalization of quantum electrodynamics, having a recency score of 49. The search results may also include a link to the announcement of a prestigious prize in 1965 in physics for work in quantum electrodynamics, having a recency score of 66. Accordingly, in certain embodiments, the method 700 may evaluate both search results and determine that, as the 1965 prize announcement is more recent, (e.g., the search result with the recency score closest to the upper value of the recency range) it is the best match for the search query. Accordingly, in certain embodiments, the search result including the 1932 review article by Enrico Fermi may be assigned a credibility score of 68, while the search result including the prestigious prize announcement in 1965 may be assigned a credibility score of 83.); and
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the scoring features as taught by Bastide et al. 2016/0034565. One of ordinary skill in the art would have been motivated to do so in order to quantify results which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Vronay et al. 2015/0066867 further teaches communicating, by the computing device, the generated attestation notification to the computing device as a response to the received request (Vronay et al. 2015/0066867 [0020] In another alternative embodiment, a method for zero-knowledge attestation validation includes communicating with an authority account in a first electronic database over a communication network to attest to the veracity of at least one unattested statement made in a second electronic database associated with a primary account, creating at least one badge attesting to the veracity of the at least one unattested statement, conveying the at least one badge to the second electronic database over the communication network, storing the at least one badge in association with the primary account in the second electronic database and transforming the at least one unattested statement into at least one attested statement without the authority account in the first electronic database identifying the primary account in the second electronic database and without the primary account in the second electronic database identifying the authority account in the first electronic database.).
Regarding Claim 9. A non-transitory computer readable medium storing computer-usable instructions that, when used by one or more processors, cause the one or more processors to perform operations comprising: 
receiving, from a remote computing device, a request to verify a fact associated with a particular entity; 
searching a set of privileged-access data repositories having a plurality of pieces of factual data stored therein to identify therefrom a set of results that corresponds at least in part to the fact associated with the particular entity; 
generating an attestation notification that corresponds to a first result of the identified set of results based on a veracity score calculated for the first result, 
wherein the veracity score is calculated based at least in part on a determined correlation between a second result of the obtained results and the first result; and 
communicating the generated attestation notification to the remote computing device as a response to the received request.
Claim 9, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Regarding Claim 17. A system for claim verification, the system comprising: 
at least one processor, and at least one memory device storing computer-usable instructions that, when used by the at least one processor, cause the at least one processor to: 
receive, from a remote computing device, a request to verify a fact associated with a particular entity; 
search a set of privileged-access data repositories having a plurality of pieces of factual data stored therein to identify therefrom a set of results that corresponds at least in part to the fact associated with the particular entity; 
generate an attestation notification that corresponds to a first result of the identified set of results based on a veracity score calculated for the first result, 
wherein the veracity score is calculated based at least in part on a determined correlation between a second result of the obtained results and the first result; and 
communicate the generated attestation notification to the remote computing device as a response to the received request.
Claim 17, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Vronay et al. 2015/0066867; in view of Miu et al. 2015/0058931; in further view of Bastide et al. 2016/0034565.
Regarding Claim 2. The computer-implemented method of claim 1, Vronay et al. 2015/0066867 may not expressly disclose the following features, however, Miu et al. 2015/0058931 teaches wherein the generated attestation notification includes the calculated veracity score (Miu et al. 2015/0058931 [0111 - response may include a computed authenticity score interpreted as attestation notification includes the calculated veracity score] In response, TAE 122 may submit a first inquiry at an authentication verification engine (AVE) 128 to determine an authenticity status attesting to a purported identity of the user (232). Thereafter, TAE 122 may receive a response from AVE 126 (234). The response may include a computed authenticity score indicative of the relative authenticity of the purported identity of the user.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the notification features as taught by Miu et al. 2015/0058931. One of ordinary skill in the art would have been motivated to do so in order to communicate results which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 10. The non-transitory computer readable medium of claim 9, wherein the generated attestation notification includes the calculated veracity score.
Claim 10, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 
Regarding Claim 18. The system of claim 17, wherein the generated attestation notification includes the calculated veracity score.
Claim 18, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Claims 3, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Vronay et al. 2015/0066867; in view of Miu et al. 2015/0058931; in further view of Bastide et al. 2016/0034565; in even further view of Hayes 2012/0072717.
Regarding Claim 3. The computer-implemented method of claim 1, Vronay et al. 2015/0066867 may not expressly disclose the following features, however, Hayes 2012/0072717 teaches wherein the first result includes data that verifies the fact associated with the particular entity, and the second result includes other data that verifies the data included in the first result (Hayes 2012/0072717 [0115 – validation interpreted as verification] Using context information 95 associated with the first protocol entity client 11, the first protocol entity server 17 and the first protocol messages 40, the network client 10 communicates with a network server 26 using a second protocol entity client 13 and a second protocol entity server 19. The second protocol entity client 13 and the second protocol entity server 19 communicate using one or more second protocol messages 42 to communicate a second digital identity 63 to the second protocol entity server 19. The second protocol entity server 19 performs normal validation of the received digital identity 63. The second protocol entity server 19 also performs authentication of the second digital identity 63 by using the second digital identity as a lookup key for an Identity Association Database 24. The Identity Association Database 24 returns a database entry 33. The second protocol entity server 19 also performs authentication of the second digital identity 63 by using the second digital identity as a lookup key for a Context Association Database 25. The Context Association Database 25 returns a database entry 34. If the returned database entries 33, 34 both contain an association with the first digital identity 43, then the validation succeeds as an association between a first digital identity, a second digital identity and the context information exists 98 and the result of the authentication 72 is indicated to the second protocol entity server 19.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the verification/validation features as taught by Hayes 2012/0072717. One of ordinary skill in the art would have been motivated to do so in order to verify information against a trusted or authenticated source results which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 11. The non-transitory computer readable medium of claim 9, wherein the first result includes data that verifies the fact associated with the particular entity, and the second result includes other data that verifies the data included in the first result.
Claim 11, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 
Regarding Claim 19. The system of claim 17, wherein the first result includes data that verifies the fact associated with the particular entity, and the second result includes other data that verifies the data included in the first result.
Claim 19, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 





Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: Vronay et al. 2015/0066867; in view of Miu et al. 2015/0058931; in further view of Bastide et al. 2016/0034565; in even further view of Bhattacharjee et al. 2010/0262633.
Regarding Claim 6. The computer-implemented method of claim 1, Vronay et al. 2015/0066867 may not expressly disclose the following features, however, Bhattacharjee et al. 2010/0262633 teaches wherein each data repository of the set of data repositories is stored in one of a plurality of computing devices (Bhattacharjee et al. 2010/0262633 [0004] In another embodiment, an information processing system for optimizing placement of database objects on a plurality of storage devices is disclosed. The information processing system includes a memory and a processor that is communicatively coupled to the memory. A database object placement advisor is communicatively coupled to the memory and the processor. The database object placement advisor is adapted to place a set of database objects on a first storage device in a plurality of storage devices. Each storage device in the plurality of storage device comprises differing characteristics. A query workload is run on the set of database objects that have been placed on the first storage device. Profiling information associated with the query workload that is running is collected. A subset of database objects is selected from the set of the database objects to be stored on a second storage device in the plurality of storage devices based on the profiling information that has been collected. The second storage device is a separate physical device from, and performs faster than, the first storage device. The subset of database objects is stored on the second storage device and all remaining database objects in the set of database objects on the first storage device.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the data repository features as taught by Bhattacharjee et al. 2010/0262633. One of ordinary skill in the art would have been motivated to do so in order to store results in a distributed manner which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 14. The non-transitory computer readable medium of claim 9, wherein each data repository of the set of data repositories is stored in one of a plurality of computing devices.
Claim 14, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Vronay et al. 2015/0066867; in view of Miu et al. 2015/0058931; in further view of Bastide et al. 2016/0034565; in even further view of Srivastava et al. 2019/0190704.
Regarding Claim 7. The computer-implemented method of claim 1, Vronay et al. 2015/0066867 may not expressly disclose the following features, however, Srivastava et al. 2019/0190704 teaches wherein the communication causes the generated attestation notification to be displayed by the computing device (Srivastava et al. 2019/0190704 [0040] The computing device 102 may also include or be otherwise interfaced with a display device 208. The display device 208 may be internal to the computing device 102 or external to the computing device 102 and connected thereto via one or more connections (e.g., wired or wireless) for the transmission of data to and/or from. The display device 208 may be configured to display data to a user of the computing device 102, such as the individual 108. The display device 208 may be any type of display suitable for displaying data as part of the functions discussed herein, such as a liquid crystal display, light emitting diode display, thin film transistor display, capacitive touch display, cathode ray tube display, light projection display, etc. In some instances, the computing device 102 may include multiple display devices 208. The display device 208 may be configured to, for example, display user interfaces to the individual 108 for performing the functions discussed herein, such as for selection of transaction accounts, issuing of instructions, display of attestation results, etc.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the display features as taught by Srivastava et al. 2019/0190704. One of ordinary skill in the art would have been motivated to do so in order to display results which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 15. The non-transitory computer readable medium of claim 9, wherein the communication causes the generated attestation notification to be displayed by the computing device.
Claim 15, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Vronay et al. 2015/0066867; in view of Miu et al. 2015/0058931; in further view of Bastide et al. 2016/0034565; in even further view of Levy et al. 2020/0074388.
Regarding Claim 8. The computer-implemented method of claim 1, Vronay et al. 2015/0066867 may not expressly disclose the following features, however, Levy et al. 2020/0074388 teaches wherein each privileged-access data repository of the set of privileged-access data repositories includes one of a distributed ledger or a database (Levy et al. 2020/0074388 [0045 - distributed ledger] The distributed ledger may be a public distributed ledger or a private distributed ledger, sometimes referred to as a “permissioned” distributed ledger. Public distributed ledgers provide the benefit of unbiased verification by anyone with access to the ledger (and in general by a greater population), but have the risk of making public data that should remain secret or otherwise not be public. Private or privileged distributed ledgers reduce the risk of making public data that should remain secret or otherwise not be public, as they are only accessible to computers through one or more “gateway” servers (which are computing devices 800) controlling access to the distributed ledger by requiring that computing devices 800 requesting access to the distributed ledger be authenticated (e.g. via a signature encrypted with a user's private key that is verified by a certificate authority with the corresponding public key) as having permission to access it. Private or privileged distributed ledgers can thus limit access to certain data (e.g., from competitors or malicious parties), but reduce the pool of verifying machines and thereby increase the risk of bias in blockchain verification procedures, and also introduce “trusted” middleman parties or servers such as the certificate authority that reduce the degree of decentralization introduce potential points of failure. To get the best of both worlds, there may effectively be a public “portion” and a private “portion” of a distributed ledger, which may actually in execution be a separate public distributed ledger and a separate private/permissioned distributed ledger. In a private or privileged distributed ledger, authentication by the gateway server and via the signature/certificate authority may be required to acquire permission to read or access one or more blocks of the distributed ledger, to acquire permission to request a transaction be added to the ledger, to acquire permission to request a new block be added to the ledger, to acquire permission to verify a transaction or a new block, to acquire permission to finalize the appending of a new block (and transmit the new block and/or updated ledger to the distributed architecture 125), or some combination thereof. Whether a distributed ledger as used herein is public or private, storage of data in the distributed ledger provides protection from outages or data corruption in that data associated with a particular provider is stored on additional devices, and diversifies how important data within the provider's organization is stored.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the distributed ledger features as taught by Levy et al. 2020/0074388. One of ordinary skill in the art would have been motivated to do so in order to store results using distributed ledger / blockchain technology results which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 16. The non-transitory computer readable medium of claim 9, wherein each privileged-access data repository of the set of privileged-access data repositories includes one of a distributed ledger or a database.
Claim 16, has similar limitations as of Claim(s) 8, therefore it is REJECTED under the same rationale as Claim(s) 8. 

Regarding Claim 4. The computer-implemented method of claim 3, wherein the request includes a first set of keywords, the first result includes a second set of keywords, and the second result includes a third set of keywords, 
wherein the first result is determined to verify the fact based on a first calculated likelihood that the second set of keywords corresponds to the first set of keywords, and wherein the correlation between the second result and the selected first result is determined based on a second calculated likelihood that the third set of keywords corresponds at least in part to the second set of keywords.
Regarding Claim 12. The non-transitory computer readable medium of claim 11, wherein the request includes a first set of keywords, the first result includes a second set of keywords, and the second result includes a third set of keywords, 
wherein the first result is determined to verify the fact based on a first calculated likelihood that the second set of keywords corresponds to the first set of keywords, and 
wherein the correlation between the second result and the selected first result is determined based on a second calculated likelihood that the third set of keywords corresponds at least in part to the second set of keywords.
Claim 12, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 
Regarding Claim 20. The system of claim 19, wherein the request includes a first set of keywords, the first result includes a second set of keywords, and the second result includes a third set of keywords, wherein the first result is determined to verify the fact based on a first calculated likelihood that the second set of keywords corresponds to the first set of keywords, and wherein the correlation between the second result and the selected first result is determined based on a second calculated likelihood that the third set of keywords corresponds at least in part to the second set of keywords.
Claim 20, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 
Regarding Claim 5. The computer-implemented method of claim 4, wherein the determined correlation includes a score that corresponds to the second calculated likelihood.
Regarding Claim 13. The non-transitory computer readable medium of claim 12, wherein the determined correlation includes a score that corresponds to the second calculated likelihood.
Claim 13, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 

Allowable Subject Matter
Claim 4, 5, 12, 13, 20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.